Case 8:18-bk-13324-CB              Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04                        Desc
                                    Main Document    Page 1 of 16


  1 Eric J. Fromme, Esq. (State Bar No. 193517)
    efromme@tocounsel.com
  2 THEODORA ORINGHER PC
    535 Anton Boulevard, Ninth Floor
  3 Costa Mesa, California 92626-7109
    Telephone: (714) 549-6200
  4 Facsimile: (714) 549-6201
  5 Attorneys for RUBY’S FRANCHISE
    SYSTEMS, INC., Debtor and Debtor-in-
  6 Possession
  7
                                    UNITED STATES BANKRUPTCY COURT
  8
                  CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
  9
      In re                                                            Case No.: 8:18-bk-13324 CB
 10
    RUBY’S FRANCHISE SYSTEMS, INC., a                                  Chapter 11
 11 California corporation,1
 12                      Debtor and                                    DEBTOR’S NOTICE OF MOTION AND
                         Debtor-in-Possession                          MOTION FOR AN ORDER, PURSUANT
 13                                                                    TO BANKRUPTCY CODE SECTION
                                                                       1121(d), FURTHER EXTENDING THE
 14                                                                    EXCLUSIVE PERIOD FOR THE
                                                                       SOLICITATION OF ACCEPTANCES OF
 15                                                                    CHAPTER 11 PLAN; MEMORANDUM
                                                                       OF POINTS AND AUTHORITIES;
 16                                                                    DECLARATION OF DOUGLAS S.
                                                                       CAVANAUGH IN SUPPORT THEREOF
 17
 18                                                                    Date:            November 6, 2019
                                                                       Time:            10:00 a.m.
 19                                                                    Courtroom:       5D
                                                                       Address:         411 West Fourth Street
 20                                                                                     Santa Ana, CA 92701

 21
 22
              TO ALL PARTIES-IN-INTEREST:
 23
              PLEASE TAKE NOTICE that Ruby’s Franchise Systems, Inc., a California corporation
 24
      (“RFS”) or (“Debtor”) hereby moves this Court (the “Motion”) pursuant to section 1121(d) of title
 25
      11 of the United States Code (the “Bankruptcy Code”) for an order further extending the Debtor’s
 26
      exclusive period for the solicitation of acceptances of a chapter 11 plan from October 7, 2019 for a
 27
              1
 28               The last four digits of the Debtor’s federal tax identification number is 8101.


                                                                   1
Case 8:18-bk-13324-CB         Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04               Desc
                               Main Document    Page 2 of 16


  1 period of approximately sixty-four (64) days, to and including December 10, 2019, the proposed
  2 hearing date on confirmation of the Debtor’s Amended Plan or, if such other date is scheduled by
  3 the Court for confirmation of the Amended Plan, until such date.
  4            The Motion is based on the attached Memorandum of Points and Authorities and the

  5 Declaration of Douglas S. Cavanaugh (the “Cavanaugh Declaration”), the arguments of counsel,
  6 and other admissible evidence properly brought before the Court at or before the hearing on this
  7 Motion.
  8            PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the Motion

  9 will take place on November 6, 2019, at 10:00 a.m. before the Honorable Catherine E. Bauer, in
 10 Courtroom 5D of the United States Bankruptcy Court, located at 411 W. Fourth Street, Santa Ana,
 11 California 92701. The hearing may be continued from time to time by announcing such
 12 continuance in open court or otherwise, without further notice to parties in interest.
 13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rules 9013-

 14 1(c)(2) and (f)(1), any objection or response of a party regarding the approval of the Motion must
 15 be filed with the United States Bankruptcy Court, located at 411 West Fourth Street, Santa Ana,
 16 California 92701 and served at least fourteen (14) days before the hearing, unless otherwise
 17 ordered by the Court.
 18            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

 19 1(f), the failure to timely file and serve written opposition may be deemed by the Court to be
 20 consent to the granting of the relief requested in the Motion.
 21
 22 DATED: October 4, 2019                 THEODORA ORINGHER PC
 23                                        By:
 24                                              Eric J. Fromme, Attorneys for Ruby’s
                                                 Franchise Systems, Inc.Debtor and Debtor
 25                                              in Possession
 26
 27
 28

                                                       2
      1182448.1/81621.08002
Case 8:18-bk-13324-CB         Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04               Desc
                               Main Document    Page 3 of 16


  1                                                    I.

  2                                           STATEMENT OF FACTS

  3 A.         Jurisdiction and Venue

  4            This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This

  5 is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C.
  6 §§ 1408 and 1409.
  7 B.         Background

  8            On September 6, 2018, Ruby’s Franchise Systems, Inc. (“RFS”) commenced a chapter 11

  9 proceeding (the “Case”).
 10            No party has requested the appointment of a trustee or examiner in the Debtor’s case. On

 11 September 19, 2018, the Office of the United States Trustee appointed the Committee in the RDI
 12 case.
 13 C.         The Exclusivity Period

 14            Section 1121(b) of the Bankruptcy Code provides for an initial period of 120 days after the

 15 commencement of a chapter 11 case during which a debtor has the exclusive right to propose and
 16 file a chapter 11 plan (the “Exclusive Filing Period”). Section 1121(c)(3) of the Bankruptcy Code
 17 provides that if the debtor files a plan within the 120-day Exclusive Filing Period, it has a period
 18 of 180 days after the commencement of the chapter 11 case to obtain acceptances of such plan,
 19 during which time competing plans may not be filed (the “Exclusive Solicitation Period”).
 20            By Order entered August 1, 2019, the Court, pursuant to section 1121(d) of the Bankruptcy

 21 Code, extended the Exclusive Solicitation Period until October 7, 2019, without prejudice to the
 22 Debtor’s rights to seek additional extensions thereof. By way of this Motion, the Debtor is
 23 seeking an additional approximately sixty-four (64) days, to and including December 10, 2019, the
 24 proposed hearing date on confirmation of the Debtor’s Amended Plan or, if such other date is
 25 scheduled by the Court for confirmation of the Amended Plan, until such date.
 26 D.         The Debtor’s Joint Plan and Disclosure Statement

 27            On April 24, 2019 the Debtor, together with Ruby’s Diner’s Inc. (“RDI”), an entity

 28 affiliated with the Debtor through common ownership and control, and it’s related entities

                                                        3
      1182448.1/81621.08002
Case 8:18-bk-13324-CB            Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04              Desc
                                  Main Document    Page 4 of 16


  1 (collectively, the “RDI Debtors”), filed their Joint Chapter 11 Plan of Reorganization (the “Plan”)
  2 [RDI Docket No. 344] and their Disclosure Statement Describing Joint Chapter 11 Plan of
  3 Reorganization (the “Disclosure Statement”) [RDI Docket No. 345]. Objections to the Disclosure
  4 Statement were filed by the UST [RDI Docket No. 361], Pillsbury Winthrop Shaw Pittman LLP
  5 (“Pillsbury”) [RDI Docket No. 364] and Opus Bank, Inc. (“Opus Bank”) [RDI Docket No. 367].
  6            In an effort to resolve objections of various parties to the Disclosure Statement and Plan,

  7 the RDI Debtors, RFS, the Committee, Opus Bank, Pillsbury2 and U.S. Foods participated in
  8 multiple mediations (the “Mediations”) with the Honorable Scott C. Clarkson serving as mediator.
  9 While the Mediations were helpful and brought the Parties closer to a resolution, including
 10 resolutions with Opus Bank and U.S. Foods, negotiations continued following the Mediations and,
 11 to that end, on October 1, 2019, the RFS’ the RDI Debtors filed their First Amended Joint Chapter
 12 11 Plan of Reorganization (the “Amended Plan”) [RFS Dkt No. 243 RDI Dkt No. 437], and their
 13 First Amended Joint Disclosure Statement Describing First Amended Joint Chapter 11 Plan of
 14 Reorganization (the “Amended Disclosure Statement”) [RFS Dkt No. 244; RDI Dkt No. 438].
 15            A hearing on RFS’ the RDI Debtors’ Motion for (A) Approval of First Amended Joint

 16 Disclosure Statement; (II) Scheduling of Confirmation Hearing; (III) Approving Form and
 17 Manner of Notice of Confirmation Hearing; (IV) Establishing Procedures for Solicitation and
 18 Tabulation of Votes to Accept or Reject Plan; and Procedures for Filing Objection to
 19 Confirmation of the Plan is currently scheduled for October 23, 2019.
 20            The Debtor believes the Amended Plan is feasible and confirmable. However, since the

 21 hearing on the approval of the Disclosure Statement is not scheduled until October 23, 2019, this
 22 does not provide the Debtor with sufficient time to solicit and obtain votes in connection with the
 23 Amended Plan by the current Exclusive Solicitation Deadline of October 7, 2019. The Debtor has
 24 created a projected confirmation timeline, and based upon that timeline, the Debtor projects that
 25 the hearing on confirmation will occur on or about December 10, 2019 and that the effective date
 26 of the Amended Plan would occur on or about December 26, 2019. Based on this timeline, the
 27
               2
 28                Pillsbury did not participate in all mediation sessions.


                                                            4
      1182448.1/81621.08002
Case 8:18-bk-13324-CB            Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04                   Desc
                                  Main Document    Page 5 of 16


  1 Debtor seeks an additional approximately sixty-four (64) days, to and including December 10,
  2 2019, the proposed hearing date on confirmation of the Debtor’s Amended Plan or, if such other
  3 date is scheduled by the Court for confirmation of the Amended Plan, until such date, to solicit
  4 and obtain acceptances to the Amended Plan, without prejudice to the Debtor’s right to seek
  5 further extension of that period as may be appropriate under the circumstances. The requested
  6 extension will to allow the Debtor to seek approval of the Amended Disclosure Statement at the
  7 scheduled hearing on October 23, 2019, at which time the Debtor will request that the Court
  8 schedule dates and deadlines relating to confirmation of the Plan and solicitation of votes with
  9 respect thereto, as follows:
 10                                  Event                                           Date
                      Last Day to Mail Solicitation Packages and     Two (2) business days after the order
 11                   Notices                                        approving the Disclosure Statement is
                                                                     entered – October 25, 2019
 12                   Last Day for Creditors to Deliver Ballots to   Twenty-five (25) calendar days after the
                      Balloting Agent                                Solicitation Packages are mailed –
 13                                                                  November 12, 2019
                      Last Day to Submit Objections to Plan          Twenty-five (25) calendar days after the
 14                   Confirmation                                   Solicitation Packages are mailed –
                                                                     November 12, 2019
 15                   Last Day to Submit Confirmation Brief          Ten (10) calendar days after the Plan
                                                                     objection deadline – November 22, 2019
 16                   Last Day to Submit Ballot Summary Report       Ten (10) calendar days after the Plan
                                                                     objection deadline – November 22, 2019
 17                   Confirmation Hearing                           December 10, 2019

 18            This is the Debtor’s third request to extend the Exclusive Solicitation Period.

 19                                                         II.

 20                           CAUSE EXISTS TO GRANT AN EXTENSION OF THE

 21                            DEBTOR’S EXCLUSIVE SOLICITATION PERIOD

 22            A.        The Bankruptcy Code Specifically Provides for an Extension of the Exclusive

 23                      Solicitation Period

 24            Section 1121(d)(1) and (2) of the Bankruptcy Code allows the Court, on request of a party

 25 in interest made within the exclusive period and after notice and a hearing, to increase the 180-day
 26
 27
 28

                                                              5
      1182448.1/81621.08002
Case 8:18-bk-13324-CB            Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04                 Desc
                                  Main Document    Page 6 of 16


  1 Exclusive Solicitation Period for cause, up to a maximum of 20 months after the date of the order
  2 for relief.3 In this regard, Section 1121(d) provides in relevant part as follows:
  3
                         (1) Subject to paragraph (2), on request of a party in interest made
  4                      within the respective periods specified in subsections (b) and (c) of this
                         section and after notice and a hearing, the court may for cause reduce or
  5                      increase the 120-day period or the 180-day period referred to in this
                         section….
  6
                  (2)(B) the 180-day specified in paragraph (1) may not be extended beyond a date
  7               that is 20 months after the date of the order for relief under this chapter.
    11 U.S.C. § 1121(d)(1) and (2).
  8
               The Bankruptcy Code does not define the term “cause.” However, the legislative history
  9
      of section 1121(d) indicates that Congress intended to create a flexible standard pursuant to which
 10
      a court balances the competing interests of a debtor and its creditors. See H.R. Rep. No. 95-595, at
 11
      231–32 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6191 (noting that Congress intended to give
 12
      bankruptcy courts flexibility to protect a debtor’s interests by allowing an unimpeded opportunity
 13
      to negotiate the settlement of debts without interference from other parties in interest). The
 14
      flexibility of section 1121 of the Bankruptcy Code is intended to give a debtor an adequate
 15
      opportunity to stabilize its business operations at the outset of its chapter 11 case and to negotiate
 16
      an effective and consensual plan of reorganization with its creditors. In re Newark Airport/Hotel
 17
      L.P., 156 B.R. 444, 451 (Bankr. D.N.J.), aff’d, 155 B.R. 93 (D.N.J. 1993); Gaines v. Perkins (In re
 18
      Perkins), 71 B.R. 294, 297-98 (W.D. Tenn. 1987). The decision to extend the exclusive periods
 19
      for cause is within the sound discretion of the Court, which discretion should be exercised in light
 20
      of the facts and circumstances of each particular case, and after considering a variety of factors.
 21
      See, e.g., First Am. Bank of N.Y. v. Sw. Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D. Del.
 22
      1986). In making the determination to grant or deny a request to extend the exclusive periods,
 23
      courts have considered, inter alia, the following factors: (a) the size and complexity of the
 24
      debtor’s case; (b) the necessity of sufficient time to negotiate and prepare adequate information;
 25
 26
               3
 27             The requested extension of the Exclusive Solicitation Period in the Debtor’s cases is well
      within the 20-month maximum.
 28

                                                           6
      1182448.1/81621.08002
Case 8:18-bk-13324-CB          Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04                 Desc
                                Main Document    Page 7 of 16


  1 (c) the existence of good faith progress toward reorganization; (d) whether the debtor is paying its
  2 postpetition debts as they become due; (e) whether the debtor has made progress negotiating with
  3 creditors; (f) the length of time a case has been pending; (g) whether the debtor is seeking an
  4 extension to pressure creditors; and (h) whether or not unresolved contingencies exist. See e.g., In
  5 re Express One Int’l, 194 B.R. 98 (Bankr. E.D. Tex. 1996); In re Cent. Jersey Airport Servs., LLC,
  6 282 B.R. 176, 184 (Bankr. D.N.J. 2002) (granting extension based upon progress in negotiations).
  7            The Debtor submits that “cause” exists in this cases, and that the requested extension of the

  8 Exclusive Solicitation Period is both appropriate and necessary under the circumstances.
  9            On October 1, 2019, the Debtor filed its Amended Plan and Amended Disclosure

 10 Statement. A hearing on the approval of the Amended Disclosure Statement is scheduled for
 11 October 23, 2019.
 12            The Debtor believes that Amended Plan is feasible and confirmable. However, since the

 13 hearing on the approval of the Disclosure Statement will not be heard until October 23, 2019,
 14 there is not sufficient time to solicit the Amended Plan by the current Exclusive Solicitation
 15 Deadline of October 7, 2019. Based on the Debtor’s projected confirmation timeline, the Debtor
 16 anticipates that the hearing on confirmation of the Amended Plan will be scheduled on or about
 17 December 10, 2019 and that the effective date of the Amended Plan would therefore be on or
 18 about December 26, 2019. Based thereon, the Debtor seeks an extension of approximately sixty-
 19 four (64) days, to and including December 10, 2019, the proposed hearing date on confirmation of
 20 the Debtor’s Amended Plan or, if such other date is scheduled by the Court for confirmation of the
 21 Amended Plan, until such date. The requested extension will to allow the Debtor to seek approval
 22 of the Amended Disclosure Statement at the scheduled continued hearing on October 23, 2019,
 23 and the scheduling of dates and deadlines relating to confirmation of the Plan and solicitation of
 24 votes with respect thereto.
 25            In addition, termination of the Exclusive Solicitation Period at this juncture could

 26 adversely impact this case. If the Court were to deny the Debtor’s request for an extension of the
 27 Exclusive Solicitation Period, any party in interest would be free to propose a chapter 11 plan(s)
 28 for the Debtor at the same time as the Debtor is actively moving forward with confirmation of the

                                                         7
      1182448.1/81621.08002
Case 8:18-bk-13324-CB          Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04                 Desc
                                Main Document    Page 8 of 16


  1 Amended Plan and Disclosure Statement, a process which has the support of the major
  2 constituencies and the U.S Trustee. A denial of this Motion could foster a disorderly environment,
  3 confuse creditors and other parties in interest, and cause substantial harm to the Debtor’s efforts to
  4 preserve and maximize the value of its estates. The requested extension of the Exclusive
  5 Solicitation Period is thus necessary to provide the Debtor with an unimpeded opportunity to
  6 obtain approval of the Amended Disclosure Statement and confirm the Amended Plan.
  7            Moreover, the Debtor is not seeking an extension of the Exclusive Solicitation Period to

  8 pressure creditors or other parties in interest. The requested extension is reasonably limited
  9 insofar as it provides a window in which votes can be solicited and the Amended Plan could be
 10 confirmed by the Court in light of the currently scheduled October 23, 2019 hearing on approval
 11 of Disclosure Statement.
 12            Taking into account these considerations, there is ample cause to support the requested

 13 extension of the Exclusive Solicitation Period for a period of approximately sixty-four (64) days,
 14 to and including December 10, 2019, the proposed hearing date on confirmation of the Debtor’s
 15 Amended Plan or, if such other date is scheduled by the Court for confirmation of the Amended
 16 Plan, until such date.
 17                                                   III.

 18                                                  NOTICE

 19
               Notice of this Motion has been given to (i) the Office of the United States Trustee; (ii)
 20
      Opus Bank; (iii) the twenty (20) largest unsecured creditors; and (iv) the parties that file with the
 21
      Court and serve upon the Debtor request for notice of all matters in accordance with Bankruptcy
 22
      Rule 2002(i) in the Debtor’s case. In light of the nature of the relief requested herein, the Debtor
 23
      submits that no other or further notice is necessary.
 24
                                                      IV.
 25
                                                 CONCLUSION
 26
               Based on the foregoing, the Debtor respectfully submits that cause exists to further extend
 27
      the Exclusive Solicitation Period pursuant to section 1121(d) of the Bankruptcy Code. The Debtor
 28

                                                         8
      1182448.1/81621.08002
Case 8:18-bk-13324-CB         Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04             Desc
                               Main Document    Page 9 of 16


  1 requests an extension of the Exclusive Solicitation Period for a period of approximately sixty-four
  2 (64) days, to and including December 10, 2019, the proposed hearing date on confirmation of the
  3 Debtor’s Amended Plan or, if such other date is scheduled by the Court for confirmation of the
  4 Amended Plan, until such date, without prejudice to the Debtor’s right to seek further extension of
  5 that period as may be appropriate under the circumstances.
  6
  7
  8 DATED: October 4, 2019                THEODORA ORINGHER PC
  9                                       By:
 10                                             Eric J. Fromme, Attorneys for Ruby’s
                                                Franchise Systems, Inc.Debtor and Debtor
 11                                             in Possession
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                      9
      1182448.1/81621.08002
Case 8:18-bk-13324-CB            Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04                Desc
                                  Main Document    Page 10 of 16


  1                            DECLARATION OF DOUGLAS S. CAVANAUGH

  2            1.        I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Franchise
  3 Systems, Inc., a California corporation, the above-captioned debtor and debtor-in-possession
  4 (“RFS”). I have served in the capacity of CEO since RFS’ incorporation in 1990. I am also a
  5 60% shareholder of RFS.
  6            2.        On September 6, 2018, Ruby’s Franchise Systems, Inc., a California corporation
  7 (“RFS” or the “Debtor”), filed the above-captioned chapter 11 case (“Case”).
  8            3.        On September 5, 2018, Ruby’s Diners, Inc., a California corporation (“RDI”), an
  9 entity affiliated with the Debtor through common ownership and control, commenced a separate
 10 chapter 11 proceeding.
 11            4.        No party has requested the appointment of a trustee or examiner and no committee
 12 has yet been appointed or designated in the Case.
 13            5.        On September 19, 2018, the Office of the United States Trustee (the “UST”)
 14 appointed an official committee of unsecured creditors in the RDI case (the “Committee”).
 15              6.      I submit this declaration (the “Declaration”) in support of the Debtor’s Motion for
 16 an Order, Pursuant to Bankruptcy Code Section 1121(D), Further Extending the Exclusive Period
 17 for the Solicitation of Acceptances of Chapter 11 Plan (the “Motion”).
 18            7.        By Order entered August 1, 2019, the Court, pursuant to section 1121(d) of the
 19 Bankruptcy Code, extended the Exclusive Solicitation Period until October 7, 2019, without
 20 prejudice to the Debtor’s rights to seek additional extensions thereof. By way of this Motion, the
 21 Debtor is seeking an additional approximately sixty-four (64) days, to and including December 10,
 22 2019, the proposed hearing date on confirmation of the Debtor’s Amended Plan or, if such other
 23 date is scheduled by the Court for confirmation of the Amended Plan, until such date.
 24            8.        On October 1, 2019 the Debtor filed its First Amended Joint Chapter 11 Plan of
 25 Reorganization (the “Amended Plan”) and its First Amended Joint Disclosure Statement
 26 Describing First Amended Joint Chapter 11 Plan of Reorganization (the “Amended Disclosure
 27 Statement”).
 28

                                                          10
      1182448.1/81621.08002
Case 8:18-bk-13324-CB            Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04                 Desc
                                  Main Document    Page 11 of 16


  1            9.        A hearing on approval of the Disclosure Statement has been scheduled for October

  2 23, 2019.
  3            10.       The Debtor believes that Amended Plan is feasible and confirmable. However,

  4 since the hearing on the approval of the Disclosure Statement will not be heard until October 23,
  5 2019, there is not sufficient time to solicit the Amended Plan by the current Exclusive Solicitation
  6 Deadline of October 7, 2019. Based on the Debtor’s projected confirmation timeline, the Debtor
  7 anticipates that the hearing on confirmation of the Amended Plan will be scheduled on or about
  8 December 10, 2019 and that the effective date of the Amended Plan would therefore be on or
  9 about December 26, 2019. Based thereon, the Debtor seeks an extension of approximately sixty-
 10 four (64) days, to and including December 10, 2019, the proposed hearing date on confirmation of
 11 the Debtor’s Amended Plan or, if such other date is scheduled by the Court for confirmation of the
 12 Amended Plan, until such date. The requested extension will to allow the Debtor to seek approval
 13 of the Amended Disclosure Statement at the scheduled continued hearing on October 23, 2019,
 14 and the scheduling of dates and deadlines relating to confirmation of the Plan and solicitation of
 15 votes with respect thereto.
 16            11.       I believe that termination of the Exclusive Solicitation Period at this juncture could

 17 adversely impact this case. If the Court were to deny the Debtor’s request for an extension of the
 18 Exclusive Solicitation Period, any party in interest would be free to propose a chapter 11 plan(s)
 19 for the Debtor at the same time as the Debtor is actively moving forward with confirmation of the
 20 Amended Plan and Disclosure Statement, a process which has the support of the major
 21 constituencies and the U.S Trustee. A denial of this Motion could foster a disorderly environment,
 22 confuse creditors and other parties in interest, and cause substantial harm to the Debtor’s efforts to
 23 preserve and maximize the value of their estates. The requested extension of the Exclusive
 24 Solicitation Period is thus necessary to provide the Debtor with an unimpeded opportunity to
 25 obtain approval of the Amended Disclosure Statement and confirm the Amended Plan.
 26            12.       The Debtor is not seeking an extension of the Exclusive Solicitation Period to

 27 pressure creditors or other parties in interest. The requested extension is reasonably limited
 28 insofar as it provides a window in which votes can be solicited and the Amended Plan could be

                                                           11
      1182448.1/81621.08002
Case 8:18-bk-13324-CB   Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04   Desc
                         Main Document    Page 12 of 16
Case 8:18-bk-13324-CB            Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04                       Desc
                                  Main Document    Page 13 of 16


  1
                                  PROOF OF SERVICE OF DOCUMENT
  2
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  3                                 th
      address is: 535 Anton Blvd., 9 Floor, Costa Mesa, CA 92626

  4
                                               DEBTOR’S NOTICE OF
      A true and correct copy of the foregoing document entitled (specify):
  5 MOTION AND MOTION FOR AN ORDER, PURSUANT TO BANKRUPTCY CODE
    SECTION 1121(D), FURTHER EXTENDING THE EXCLUSIVE PERIOD FOR THE
  6 SOLICITATION OF ACCEPTANCES OF CHAPTER 11 PLAN; MEMORANDUM OF
    POINTS AND AUTHORITIES; DECLARATION OF DOUGLAS S. CAVANAUGH IN
  7
    SUPPORT THEREOF
  8
      will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
      2(d); and (b) in the manner stated below:
  9
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 10   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On 10/4/2019, I checked the CM/ECF docket for this bankruptcy case or
 11   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
 12
                         Service information continued on attached page
 13
      2. SERVED BY UNITED STATES MAIL:
 14   On 10/4/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
      case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
 15   States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
      declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
 16
                         Service information continued on attached page
 17
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 18   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
      10/4/2019, I served the following persons and/or entities by personal delivery, overnight mail service, or
 19   (for those who consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
 20   judge will be completed no later than 24 hours after the document is filed.

 21      Hon. Catherine E. Bauer
         US Bankruptcy Court
 22      Ronald Reagan Federal Building
         5th Floor Bin,
 23      411 West Fourth Street
         Santa Ana, CA 92701
 24
         Service information continued on attached page
 25
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 26
      10/4/2019               Loretta Chapman                              /s/Loretta Chapman
 27    Date                      Printed Name                                         Signature

 28

                                                            13
      1182448.1/81621.08002
Case 8:18-bk-13324-CB         Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04   Desc
                               Main Document    Page 14 of 16


  1                    SERVED BY COURT VIA NOTICE OF ELECTRONIC FILING
  2 Alan J Friedman on behalf of Interested Party Alan Friedman
  3 afriedman@shbllp.com; lgauthier@shbllp.com
  4 Michael J Hauser on behalf of U.S. Trustee United States Trustee (SA)
    michael.hauser@usdoj.gov
  5
  6 David S Kupetz on behalf of Interested Party
    dkupetz@sulmeyerlaw.com; dperez@sulmeyerlaw.com
  7 dperez@ecf.inforuptcy.com; dkupetz@ecf.inforuptcy.com
  8
    Jessica G McKinlay on behalf of Creditor Opus Bank
  9 mckinlay.jessica@dorsey.com
 10
    Matthew S Walker on behalf of Interested Party Pillsbury Winthrop Shaw Pittman LLP
 11 matthew.walker@pillsburylaw.com; candy.kleiner@pillsburylaw.com
 12 United States Trustee (SA)
 13 ustpregion16.sa.ecf@usdoj.gov
 14 William Lobel on behalf of Interested Party William Lobel
    wlobel@pszjlaw.com; nlockwood@pszjlaw.com; jokeefe@pszjlaw.com;
 15
    banavim@pszjlaw.com
 16
    Richard H Golubow on behalf of Interested Party Richard H Golubow
 17 rgolubow@wcghlaw.com,
 18 pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 14
      1182448.1/81621.08002
Case 8:18-bk-13324-CB         Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04   Desc
                               Main Document    Page 15 of 16


  1                              SERVED BY UNITED STATES MAIL
  2
  3 Kenneth Costello
    Bryan Cave LLP
  4 PO Box 503089
    St. Louis, MO 63150-3089
  5
  6 Hugh M. Saddington
    AFP Saddington LLP
  7 18201 Von Karman Ave., Suite 4500
  8 Irvine, CA 92612-1014
  9 Curt C. Barwick
    McConnell, Dunning & Barwick
 10
    9960 Research Drive, Suite 100
 11 Irvine, CA 92618-4322
 12 Robert J. Galle
 13 19411 Foxdale Circle
    Huntington Beach, CA 92648
 14
    Ryan Palmer
 15
    Gray Plant Mooty
 16 80 South 8th Street
    500 IDS Center
 17 Minneapolis, MN 55402
 18
    Virginia Croudace
 19 Croudace & Dietrich LLP
    2151 Michelson Drive, Ste. 162
 20
    Irvine, CA 92612
 21
    Kathryn Weber
 22 Jeffrey M. Verdon Law Group
 23 1201 Dove Street, Suite 400
    Newport Beach, CA 92660
 24
    John W. Spotts
 25 Buckingham Consulting USA
 26 420 West Melrose Street #21BC
    Chicago, IL 60657
 27
 28

                                                 15
      1182448.1/81621.08002
Case 8:18-bk-13324-CB         Doc 247 Filed 10/04/19 Entered 10/04/19 16:07:04   Desc
                               Main Document    Page 16 of 16


  1 Tracie Forse
    Jackson Tidus A Law Corp.
  2 2030 Main Street, Suite 1200
  3 Irvine, CA 92614
  4 Traci T. Tran
    White Nelson Diehl Evans LLP
  5
    2875 Michelle Drive, Suite 300
  6 Irvine, CA 92606
  7 Heidi Winkelmann
  8 Meissner Bolte
    PO Box 860624
  9 Munich 80538, Germany
 10
    Rossell Cibrian-George
 11 Outfront Media, Inc.
    PO Box 33074
 12 Neward, NJ 07188-0074
 13
    Blake Garcia
 14 Shared Insight Inc.
    1501 N. Sepulveda Blvd., Suites E and F
 15
    Manhattan Beach, CA 90266
 16
    Steven L. Craig
 17 1 Oceancrest
 18 Newport Coast, CA 92657
 19 Hon. Catherine E. Bauer
    US Bankruptcy Court
 20
    Ronald Reagan Federal Building
 21 5th Floor Bin,
    411 West Fourth Street
 22 Santa Ana, CA 92701
 23
    Robert S. Marticello
 24 Smiley Wang-Ekvall, LLP
    3200 Park Center Drive, Suite 250
 25 Costa Mesa, California 92626
 26
 27
 28

                                                 16
      1182448.1/81621.08002
